Exhibit 99.2 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED UNAUDITED COMBINED FINANCIAL STATEMENTS NINE MONTHS ENDED SEPTEMBER 30, 2 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED UNAUDITED COMBINED FINANCIAL STATEMENTS NINE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS Combined Balance Sheets 1 Combined Statements of Income and Comprehensive Income 2 Combined Statements of Cash Flows 3 Notes to the Unaudited Combined Financial Statements 4 to 8 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED COMBINED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Contracts receivable - Prepayments Other receivables Receivable from an equity owner - Properties held for sale - Properties and land lots under development Deferred tax assets - Property and equipment, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Accounts payable and accrued liabilities Income taxes payable Other taxes payable Customer deposits Due toa relatedperson - Long-term loans Deferred tax liabilities Total liabilities Shareholders’ equity Hebei Zhongding – Common shares, RMB1.00 (or $0.1207equivalent) par value: Authorized, issued and outstanding as of September 30, 2010 and December 31, 2009 – 45,000,000 shares Xingtai Zhongding – Paid-in capital Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total shareholders’equity Total Liabilities and Shareholders’ Equity $ $ See notes to the unaudited combined financial statements 1 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED COMBINED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Nine Months Ended September 30, Revenue from real estate sales, net of sales-related business tax, urban construction tax and education surcharge of $280,620 and $212,031 for the nine months ended September 30, 2010 and 2009, respectively $ $ Cost of real estate sales Gross margin Selling expenses General and administrative expenses Income from operations Other income (expense) Government grant - Interest expense (771,806 ) (268,175 ) Total other income (expense) (268,175 ) Income before income taxes Income taxes Land Appreciation Tax Income tax- Current Income tax- Deferred expense (benefit) (952,628 ) Total income taxes(benefit) (26,077 ) Net income $ $ Other comprehensiveincome Foreign currency translation adjustment Comprehensive income $ $ See notes to the unaudited combined financial statements 2 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED COMBINED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cashprovided by (used in) operation activities Depreciation Government grant (6,346,595 ) - Deferred tax benefit Changes in operating assets and liabilities Restricted cash Contracts receivable Prepayments - Other receivables (2,212,299 ) (1,116,690 ) Properties held for sale (592,048 ) Properties and land lots under development (11,932,629 ) Accounts payable and accrued liabilities Income taxes payable Other taxes payable (1,619,649 ) Due to a related person Customer deposits (5,610,428 ) Net cash providedby (used in) operating activities (5,836,220 ) Cash flows from investing activities: Purchases of equipment (85,987 ) (55,606 ) Cash flows from financing activities: Distribution to an equity owner of the Companies - (3,539,496 ) Proceeds from a bank loan - Repayments of a financial institution loan - (2,782,252 ) Repayments of payables to a related party - (2,804,217 ) Net cash provided by (used in) financing activities (9,125,965 ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents - beginning of the period Cash and cash equivalents -end of the period $ $ Supplementary cash flow information: Cash paid for interest expense $ $ Cash paid for income tax $ $ Land use rights as capital contributions from an owner $
